DETAILED ACTION
This Office action is in response to Application filed on January 20, 2021.
Claims 1-8 are pending.
Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 16/593,809 filed on October 4, 2019, which claims the benefit of application No. 15/483,911 filed on April 10, 2017 under 35 U.S.C. 120 is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority No. KR10-2017-0034047, filed on March 17, 2017 and No. KR10-2016-0045316, filed on April 14, 2016, under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2021, July 20, 2021, February 22, 2022, and June 16, 2022 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,476,997 B2 (‘997 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘997 Patent.
Regarding claim 1, the ‘997 Patent discloses as set forth below:
Claim 1 of the instant Application
Claim 1 of the ‘997 Patent
Preamble: A broadcast signal reception apparatus, comprising: 
Preamble: A method of generating broadcast signal frame, comprising: 
Limitation 2: a time deinterleaver configured to generate a time-deinterleaved signal by performing time deinterleaving corresponding to the time interleaving mode.
Limitation 1: generating a time-interleaved signal by performing time interleaving on a BICM output signal; and 
Limitation 1: an OFDM receiver configured to generate a received signal corresponding to a broadcast signal frame, the broadcast signal frame including a preamble for signaling a time interleaving mode corresponding to a time interleaver for each of physical layer pipes (PLPs); and 
Limitation 2: generating a broadcast signal frame including a preamble for signaling a time interleaving mode corresponding to the time interleaving for each of physical layer pipes (PLPs), 

Limitation 3: wherein the physical layer pipes include a plurality of core layer physical layer pipes corresponding to one complete delivered product, and the core layer physical layer pipes are not layered division multiplexed, 

Limitation 4: wherein each of the core layer physical layer pipes uses either a no time interleaving mode or a hybrid time interleaving mode as the time interleaving mode, and does not use a convolutional interleaving mode, and 

Limitation 5: wherein any of the core layer physical layer pipes configured with the hybrid time interleaving mode use an intra-subframe interleaving mode when at least one of the core layer physical layer pipes uses the no time interleaving mode as the time interleaving mode.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 1 of the instant Application merely describes the function of a receiver that is inverse of the function of a transmitter recited in the ‘997 Patent while broadening the scope of claim 1 of the ‘997 Patent by eliminating the limitations 3-5 and the italicized portion of the limitation 1.
Regarding claims 2-3 and 8, the ‘997 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘997 Patent
2
1
3
1
8
1



Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,476,997 B2 (‘997 Patent) in view of Baek et al. (US 2016/0218748 A1, “Baek”).
Regarding claim 4, the ‘997 Patent does not explicitly disclose wherein all of the core layer physical layer pipes use an intra-subframe interleaving mode or all of the core layer physical layer pipes use an inter-subframe interleaving mode, when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes use an intra-subframe interleaving mode or all of the core layer physical layer pipes use an inter-subframe interleaving mode, when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode (using a hybrid time interleaver for multiple PLP mode, see FIG. 32 and ¶ 467; moreover, a delay-line can be used [i.e., inter-subframe], see ¶ 467).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘997 Patent as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 5, the ‘997 Patent does not explicitly disclose wherein all of the core layer physical layer pipes are configured with the same value of LID_plp_HTI_inter_subframe when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes are configured with the same value of LID_plp_HTI_inter_subframe when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode (same hybrid time interleaver is used, see FIG. 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘997 Patent as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 6, the ‘997 Patent does not explicitly disclose wherein all of the core layer physical layer pipes use the same time interleaving unit (NIu) when all of the core layer physical layer pipes use the hybrid time interleaving mode with the inter-subframe interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes use the same time interleaving unit (NIu) when all of the core layer physical layer pipes use the hybrid time interleaving mode with the inter-subframe interleaving mode as the time interleaving mode (same hybrid time interleaver is used, see FIG. 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘997 Patent as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,476,997 B2 (‘997 Patent) in view of Ko et al. (US 2013/0235952 A1, “Ko”).
Regarding claim 7, the ‘997 Patent does not explicitly disclose wherein the one complete delivered product corresponds to at least one subframe, and the subframe is filled with dummy modulation values first and then the actual physical layer pipe data are overwritten for generating the subframe.
Ko discloses wherein the one complete delivered product corresponds to at least one subframe (a plurality of PLPs can transmit one service, see ¶ 70; moreover, the service is transmitted over at least one subframe of a full transmission frame, see FIG. 3), and the subframe is filled with dummy modulation values first and then the actual physical layer pipe data are overwritten for generating the subframe (subframes of the full transmission frame can be filled with dummy data/cell, see FIG. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘997 Patent as taught by Ko, since the modification, as suggested in ¶¶ 4-5 of Ko, enhances data transmission efficiency in a digital broadcast system while maintaining compatibility with a conventional broadcast system.

Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,931,798 B2 (‘798 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘798 Patent.
Regarding claim 1, the ‘798 Patent discloses as set forth below:
Claim 1 of the instant Application
Claim 1 of the ‘798 Patent
Preamble: A broadcast signal reception apparatus, comprising: 
Preamble: An apparatus for generating broadcast signal frame, comprising a processor and a memory storing at least one instruction to be executed by the processor, wherein the at least one instruction is configured to: 
Limitation 2: a time deinterleaver configured to generate a time-deinterleaved signal by performing time deinterleaving corresponding to the time interleaving mode.
Limitation 1: generate a time-interleaved signal by performing time interleaving on a BICM output signal; and 
Limitation 1: an OFDM receiver configured to generate a received signal corresponding to a broadcast signal frame, the broadcast signal frame including a preamble for signaling a time interleaving mode corresponding to a time interleaver for each of physical layer pipes (PLPs); and 
Limitation 2: generate a broadcast signal frame including a preamble for signaling a time interleaving mode corresponding to the time interleaver for each of physical layer pipes (PLPs), 

Limitation 3: wherein when the physical layer pipes include a plurality of core layer physical layer pipes corresponding to one complete delivered product, the core layer physical layer pipes are not layered division multiplexed, and at least one of the core layer physical layer pipes uses a no time interleaving mode as the time interleaving mode, and 

Limitation 4: any of the core layer physical layer pipes configured with a hybrid time interleaving mode use an intra-subframe interleaving mode.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 1 of the instant Application merely describes the function of a receiver that is inverse of the function of a transmitter recited in the ‘997 Patent while broadening the scope of claim 1 of the ‘798 Patent by eliminating the limitations 3-4 and the italicized portion of the limitation 1.
Regarding claims 2-3 and 8, the ‘798 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘798 Patent
2
1 & 2
3
1
8
1



Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,931,798 B2 (‘798 Patent) in view of Baek et al. (US 2016/0218748 A1, “Baek”).
Regarding claim 4, the ‘798 Patent does not explicitly disclose wherein all of the core layer physical layer pipes use an intra-subframe interleaving mode or all of the core layer physical layer pipes use an inter-subframe interleaving mode, when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes use an intra-subframe interleaving mode or all of the core layer physical layer pipes use an inter-subframe interleaving mode, when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode (using a hybrid time interleaver for multiple PLP mode, see FIG. 32 and ¶ 467; moreover, a delay-line can be used [i.e., inter-subframe], see ¶ 467).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘798 Patent as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 5, the ‘798 Patent does not explicitly disclose wherein all of the core layer physical layer pipes are configured with the same value of LID_plp_HTI_inter_subframe when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes are configured with the same value of LID_plp_HTI_inter_subframe when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode (same hybrid time interleaver is used, see FIG. 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘798 Patent as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 6, the ‘798 Patent does not explicitly disclose wherein all of the core layer physical layer pipes use the same time interleaving unit (NIu) when all of the core layer physical layer pipes use the hybrid time interleaving mode with the inter-subframe interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes use the same time interleaving unit (NIu) when all of the core layer physical layer pipes use the hybrid time interleaving mode with the inter-subframe interleaving mode as the time interleaving mode (same hybrid time interleaver is used, see FIG. 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘798 Patent as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,931,798 B2 (‘798 Patent) in view of Ko et al. (US 2013/0235952 A1, “Ko”).
Regarding claim 7, the ‘798 Patent does not explicitly disclose wherein the one complete delivered product corresponds to at least one subframe, and the subframe is filled with dummy modulation values first and then the actual physical layer pipe data are overwritten for generating the subframe.
Ko discloses wherein the one complete delivered product corresponds to at least one subframe (a plurality of PLPs can transmit one service, see ¶ 70; moreover, the service is transmitted over at least one subframe of a full transmission frame, see FIG. 3), and the subframe is filled with dummy modulation values first and then the actual physical layer pipe data are overwritten for generating the subframe (subframes of the full transmission frame can be filled with dummy data/cell, see FIG. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘798 Patent as taught by Ko, since the modification, as suggested in ¶¶ 4-5 of Ko, enhances data transmission efficiency in a digital broadcast system while maintaining compatibility with a conventional broadcast system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2013/0235952 A1, “Ko”).
Regarding claims 1 and 8, Ko discloses a broadcast signal reception apparatus (a broadcast signal receiver, see FIG. 20-24 and ¶ 258), comprising: 
an OFDM receiver (OFDM receiver/demodulator, see FIG. 2) configured to generate a received signal corresponding to a broadcast signal frame (receiving a broadcast signal frame including a preamble area such as P1 symbol and P2 symbol, see FIG. 3 and ¶ 60), the broadcast signal frame including a preamble for signaling a time interleaving mode corresponding to a time interleaver for each of physical layer pipes (PLPs) (a terrestrial broadcast frame can include a time interleaving mode, see ¶ 100; moreover, the time interleaving mode is for a particular PLP such as MIMO broadcast PLP, see ¶ 100); and 
a time deinterleaver (time interleaver, see FIG. 22-23) configured to generate a time-deinterleaved signal by performing time deinterleaving corresponding to the time interleaving mode (performing time-deinterleaving by restoring the decoded data into a time domain, see FIG. 22-23 and ¶¶ 304-05).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Baek et al. (US 2016/0218748 A1, “Baek”).
Regarding claim 2, Ko discloses wherein when the physical layer pipes include a plurality of core layer physical layer pipes corresponding to one complete delivered product (a plurality of PLPs can transmit one service, see ¶ 70; moreover, a particular PLP such as a MIMO broadcast PLP in a terrestrial broadcast frame can transmit to a base layer, see ¶ 100), and the core layer physical layer pipes are not layered division multiplexed (a PLP can be considered a physical layer TDM channel, see ¶ 54, i.e., not LDM).
However, Ko does not explicitly disclose each of the core layer physical layer pipes uses either a no time interleaving mode or a hybrid time interleaving mode as the time interleaving mode, and does not use a convolutional interleaving mode.
Baek discloses each of the core layer physical layer pipes uses either a no time interleaving mode or a hybrid time interleaving mode as the time interleaving mode, and does not use a convolutional interleaving mode (using a hybrid time interleaver for multiple PLP mode, see FIG. 32 and ¶ 467).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ko as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 4, Ko does not explicitly disclose wherein all of the core layer physical layer pipes use an intra-subframe interleaving mode or all of the core layer physical layer pipes use an inter-subframe interleaving mode, when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes use an intra-subframe interleaving mode or all of the core layer physical layer pipes use an inter-subframe interleaving mode, when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode (using a hybrid time interleaver for multiple PLP mode, see FIG. 32 and ¶ 467; moreover, a delay-line can be used [i.e., inter-subframe], see ¶ 467).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ko as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 5, Ko does not explicitly disclose wherein all of the core layer physical layer pipes are configured with the same value of LID_plp_HTI_inter_subframe when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes are configured with the same value of LID_plp_HTI_inter_subframe when all of the core layer physical layer pipes use the hybrid time interleaving mode as the time interleaving mode (same hybrid time interleaver is used, see FIG. 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ko as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 6, Ko does not explicitly disclose wherein all of the core layer physical layer pipes use the same time interleaving unit (NIu) when all of the core layer physical layer pipes use the hybrid time interleaving mode with the inter-subframe interleaving mode as the time interleaving mode.
Baek discloses wherein all of the core layer physical layer pipes use the same time interleaving unit (NIu) when all of the core layer physical layer pipes use the hybrid time interleaving mode with the inter-subframe interleaving mode as the time interleaving mode (same hybrid time interleaver is used, see FIG. 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ko as taught by Baek, since the modification, as suggested in ¶¶ 16-19 of Baek, enables processing of data according to characteristics to control QoS for each service or service component while improving data transmission efficiency and robustness of transmission/reception of broadcast signals using a MIMO system.
Regarding claim 7, Ko discloses wherein the one complete delivered product corresponds to at least one subframe (a plurality of PLPs can transmit one service, see ¶ 70; moreover, the service is transmitted over at least one subframe of a full transmission frame, see FIG. 3), and the subframe is filled with dummy modulation values first and then the actual physical layer pipe data are overwritten for generating the subframe (subframes of the full transmission frame can be filled with dummy data/cell, see FIG. 3).

Allowable Subject Matter
Claim 3 would be allowable if the nonstatutory double patenting rejection, set forth in this Office action, is overcome, and the claim is amended to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A broadcast signal reception apparatus, comprising: 
an OFDM receiver configured to generate a received signal corresponding to a broadcast signal frame, the broadcast signal frame including a preamble for signaling a time interleaving mode corresponding to a time interleaver for each of physical layer pipes (PLPs); and 
a time deinterleaver configured to generate a time-deinterleaved signal by performing time deinterleaving corresponding to the time interleaving mode, wherein
when the physical layer pipes include a plurality of core layer physical layer pipes corresponding to one complete delivered product, and the core layer physical layer pipes are not layered division multiplexed, 
each of the core layer physical layer pipes uses either a no time interleaving mode or a hybrid time interleaving mode as the time interleaving mode, and does not use a convolutional interleaving mode, 
wherein any of the core layer physical layer pipes configured with the hybrid time interleaving mode use an intra-subframe interleaving mode when at least one of the core layer physical layer pipes uses the no time interleaving mode as the time interleaving mode.
Baek discloses using a hybrid time interleaver for multiple PLP mode (see FIG. 32 and ¶ 467 of Baek), where the same hybrid interleaver is used (see FIG. 32 of Baek). 
However, Baek does not disclose when the physical layer pipes include a plurality of core layer physical layer pipes corresponding to one complete delivered product, and the core layer physical layer pipes are not layered division multiplexed, each of the core layer physical layer pipes uses either a no time interleaving mode or a hybrid time interleaving mode as the time interleaving mode, and does not use a convolutional interleaving mode, wherein any of the core layer physical layer pipes configured with the hybrid time interleaving mode use an intra-subframe interleaving mode when at least one of the core layer physical layer pipes uses the no time interleaving mode as the time interleaving mode.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474